DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I claims 21 and 23-37 in the reply filed on 02/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (US 6,099,524) in view of Salstrom et al. (US 2015/0231367).
Regarding claim 21, Lipson discloses a medical device for puncturing tissue comprising: an elongate member (fig.4; catheter tube 20) comprising a proximal region (proximal region of catheter 14) and a distal region (distal region of catheter 14); a rigid energy delivery device (fig.4; electrode 40) at a distal end (distal end of catheter tube 20) of the elongate member which is configured to deliver energy to tissue when energy is supplied to the energy delivery device (fig.4). However, Lipson does not disclose the distal region comprises a flexible portion which is more flexible than the proximal region and wherein the flexible portion includes at least one gap in a sidewall of the elongate member wherein the at least one gap comprises at least one cut in the sidewall. 
Salstrom teaches the flexible elongate member (fig. 1; tubular member 40) is generally tubular in configuration and wherein a distal portion of the sidewall has at least one cut therein (slots 42, 44, 46, 48). Salstrom discloses that the slots can be in a different sections, length, forms and configuration to provide area of desired flexibility and bendability of the sheath assembly over its length [0014]. Having the slots in a desired location of the tubular member provides to have overlapping and/or non-overlapping section relative to the anything disposed inside the lumen of tubular member. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Lipson with a flexible portion at any desired portion including the distal portion being more flexible than the 

    PNG
    media_image1.png
    909
    448
    media_image1.png
    Greyscale

Regarding claim 23, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the proximal region and energy delivery device are more rigid than 
Regarding claim 24, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the elongate member defines a lumen (the distal lumen defined by distal end of catheter tube 20), and the rigid energy delivery device comprises a conductive dome (fig.4), a conductive spacer (fig.4; mass 44) which is proximal of the conductive dome (fig.4) and which defines a bore (see annotated figure above), and a support spine extending within the lumen proximally from the bore, wherein the conductive dome, the conductive spacer, and the support spine are joined together distal of the lumen (see annotated figure above).
Regarding claim 25, Lipson in view of Salstrom teaches medical device of claim 21, wherein the elongated member defines a lumen and the distal region comprises a support spine in the lumen extending proximally from the distal end of the medical device along the length of the distal region (see annotated figure above).
Regarding claim 26, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the distal region conforms to a tube or vasculature when the distal region is inserted or advanced through the tube or vasculature (fig.4).
Regarding claim 27, Lipson in view of Salstrom teaches the medical device of claim 25, wherein the at least one gap of the distal region is partially blocked by the support spine. The modified device of Lipson in view of Salstrom provides the at least one gap of the distal region is partially blocked by the support spine since the flexible portion can be applied anywhere desired ([0014] of Salstrom).
Regarding claim 28, Lipson in view of Salstrom teaches the medical device of claim 25, wherein the support spine provides support to the distal region of the medical device. The support spine shown in the annotated figure about has a physical structure that is disposed inside of a lumen that may provide support to the distal region (annotated figure above). 
Regarding claim 29, Lipson in view of Salstrom teaches the medical device of claim 25, wherein a proximal end of the support spine is independent of the sidewall of the elongate member and is unconstrained within the lumen whereby the support spine is operable during bending of the distal region to press against a tensile side of the distal region to provide support to the tensile side such that the support spine distributes stress along the distal region. The proximal end of the support spine is independent of the sidewall of the elongate member (see annotated figure above) and when bending of the distal region to press against a tensile side of the distal region may provide support to the tensile side such that the support spine distributes stress along the distal region.
Regarding claim 30, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the distal region is configured to form a curve whereby it curves away from a central axis of the proximal region. The modified device of Lipson in view of Salstrom provides a flexible distal region that is configured to form a curve which move it away from the longitudinal axis of the proximal region ([0014] of Salstrom). 
Regarding claim 31, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the elongate member defines a lumen extending from the proximal region to the distal end of the elongate member (fig.5 of Lipson).
Regarding claim 32, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the elongate member is comprised of electrically conductive material 
Regarding claim 33, Lipson in view of Salstrom teaches the medical device of claim 25, wherein the support spine is comprised of electrically conductive material (col.8, line 43-46, “The stem also includes a crimping device 52 for receiving the conductor 54 of the electrical wire 56 connecting the tip electrode 40 to a main connector located at the proximal end of the catheter” of Lipson).
Regarding claim 34, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the at least one cut is in the shape of a C-cut (fig. 3A-3C of Salstrom).
Regarding claim 35, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the at least one cut is in the shape of a spiral shaped cut (fig. 3A-3C of Salstrom).
Regarding claim 36, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the at least one cut is in the shape of an interrupted spiral shaped cut (fig. 3A-3C of Salstrom).
Regarding claim 37, Lipson in view of Salstrom teaches the medical device of claim 21, wherein the flexible portion includes at least one additional cut to thereby comprise interlocking cuts (fig. 3A-3C of Salstrom).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794